Citation Nr: 1411960	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  09-09 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating greater than 10 percent prior to July 21, 2010, and a rating greater than 20 percent from July 21, 2010, for mechanical lumbar spine strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from March 1978 to March 1982, and from December 1989 to September 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska where the RO granted service connection for the lumbar spine disability and assigned an initial 10 percent rating.  The rating was effective from October 1, 2008.  

Thereafter, in a June 2011 rating decision, the RO awarded the Veteran an increased rating to 20 percent, effective July 21, 2010.  While the Veteran perfected an appeal of the initial October 2008 grant of service connection, and while the subsequent June 2011 rating decision awarded higher rating, the 20 percent rating assigned is still less than the maximum available benefit, and therefore does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue is still properly before the Board here and the issue has been appropriately characterized on the title page of this decision.

The case was previously before the Board in May 2010 and December 2012, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran had a hearing before the Board in February 2010 and the transcript is of record.  In September 2012, VA informed the Veteran that the Veterans Law Judge (VLJ) who presided over his hearing is no longer employed by the Board.  At that time, the Veteran was informed he had 30 days to request a new hearing before a current VLJ or the Board will proceed accordingly.  He did not respond and, therefore, the Board presumes he does not wish to appear at a new hearing.


FINDINGS OF FACT

1.  Prior to July 21, 2010, the Veteran's service-connected mechanical lumbar spine strain was manifested by no more than complaints of pain and decreased lumbar spine range of motion; he did not have forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine of 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or a separately ratable lumbar spine neurological impairment.

2.  From July 21, 2010, to January 25, 2013, the Veteran's service-connected mechanical lumbar spine strain is shown to have been manifested by no more than complaints of pain and decreased lumbar spine range of motion; he did not have forward flexion of the thoracolumbar spine limited to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or a separately ratable lumbar spine neurological impairment.

3.  As of January 26, 2013, the Veteran's service-connected mechanical lumbar spine strain is shown to have been manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less; unfavorable ankylosis of the entire thoracolumbar spine or a separately ratable lumbar spine neurological impairment is not shown to be present.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent prior to July 21, 2010, for mechanical lumbar spine strain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237, General Rating Formula for Diseases and Injuries of the Spine (2013).

2.  The criteria for an evaluation in excess of 20 percent from July 21, 2010, to January 25, 2013, for mechanical lumbar spine strain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237, General Rating Formula for Diseases and Injuries of the Spine (2013).

3.  The criteria for an evaluation of 40 percent from January 26, 2013, but no higher, for mechanical lumbar spine strain has been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237, General Rating Formula for Diseases and Injuries of the Spine (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112(2004); Quartuccio v. Principi, 16 Vet. App. 183(2002); Mayfield v. Nicholson, 444 F.3d 1328(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473(2006). 

This appeal arises from the Veteran's disagreement with the initial evaluation following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  VA has fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  In addition, the Veteran was afforded VA examinations with respect to the increased rating issue on appeal in July 2010 and January 2013.  38 C.F.R. § 3.159(c)(4).  The Board finds that the January 2013 VA examinations obtained in this case are adequate for rating purposes because they provided the necessary clinical findings to evaluate the low back disability under the applicable rating criteria.  38 C.F.R. § 3.159(c)(4).  Accordingly, the duty to assist the Veteran with the development of evidence pertinent to his increased rating claim has been satisfied.

The claimant was provided the opportunity to present pertinent evidence, he has provided hearing testimony, and several examinations have been conducted.  In sum, there is no evidence of any VA error in assisting the Veteran that reasonably affects the fairness of this adjudication.  Indeed, the Veteran has not suggested that such an error, prejudicial or otherwise, exists. 

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  This participation included his providing testimony in February 2010 at a hearing conducted by a now-retired Veterans Law Judge.  He also declined the opportunity to have another such hearing.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

All relevant, identified, and available evidence has been obtained.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where, as here, a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the rating schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher disability rating when functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination is demonstrated, to include during flare-ups and with repeated use, if those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; see also DeLuca.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996).  However, the rating schedule does not provide a separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997). 

The RO granted service connection for mechanical lumbar spine strain in October 2008.  A 10 percent disability rating was assigned, effective from October 1, 2008.  The RO utilized Diagnostic Code 5237.  See 38 C.F.R. § 4.71a.  The Veteran perfected an appeal of that decision.  In the course of the appeal, the RO in June 2011 increased the disability rating to 20 percent, effective from July 21, 2010.  

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), the service-connected lumbar spine condition is currently rated with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease. 

A 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a. 

Note (1):  Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Increased Evaluation Prior to July 21, 2010

For the period from October 1, 2008, to July 20, 2010, the Veteran has been assigned an evaluation of 10 percent for his lumbar spine disability.  Having considered the limited amount evidence of record dated during this period of time, the Board finds that the Veteran is not entitled to an increased evaluation for his lumbar spine disability at any point for the period prior to July 21, 2010.  

As noted in the May 2010 remand, the September 2008 VA examination is inadequate for rating purposes because the examiner did not use a goniometer to measure range of motion.  A  May 2009 VA physical therapy note shows that the Veteran complained of low back pain.  Mildly increased lumbar lordosis was present.  Lumbar active range of motion was reported to be severely decreased with pain at the thoracolumbar junction.  Range of motion findings, measured in degrees, however, were not provided.  Some motion tests were described; namely, extension was noted to be within normal limits and right and left "SB" [side bending; i.e., lateral flexion] were noted to be moderately decreased.  Objective evidence of record during this period indicates at most moderate decreased range of motion of the lumbar spine without ankylosis of the thoracolumbar spine or the entire spine during the period prior to July 21, 2010.  

As for range of motion testing, for this period of time, all that is documented is that as noted above from May 2009.  No finding of additional limitation of motion is shown to have been found due to fatigue, weakness, or lack of endurance.  See DeLuca.  There is no other competent medical evidence discussing functional range of motion of the lumbar spine during this period of the Veteran's appeal.

Applying the range of motion measurements to the general ratings formula, the above evidence demonstrates the Veteran is not entitled to an evaluation greater than 10 percent for lumbosacral strain at any point prior to July 21, 2010.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  There is no medical evidence of forward flexion of the lumbar spine to less than 60 degrees or combined range of motion of the lumbar spine to less than 120 degrees for the period prior to July 21, 2010.  Id.  Further, there is no objective evidence of ankylosis of the lumbar spine or of the entire spine during this period.  Id.

The Board has also considered whether a separate compensable rating for neurological impairment is warranted at any time during the rating period in question.  However, the medical evidence does not show such impairment during this period.  

In light of the above, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for his service-connected mechanical lumbar spine strain prior to July 21, 2010.  The Board has considered whether the benefit of the doubt rule applies to this stage of the appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against an increased evaluation for this period; thus, this rule does not apply and the claim must be denied.

Increased Evaluation as of July 21, 2010

The Veteran was provided a VA examination on July 21, 2010, at which time the examiner noted that the Veteran expressed no complaints with regard to his lumbar spine at all.  Rather, the Veteran's complaints were noted to mainly concerning his dorsal spine with pain radiating into his shoulder.  With regard to the lumbar spine, however, the examiner noted objective findings of limited forward flexion to 60 degrees and positive straight leg tests bilaterally.  In contrast, the examiner declined rendering a diagnosis related to the lumbar spine because of the lack of lumbar spine complaints, and further noted that "no" neurological abnormalities were present.

As noted by the Board in December 2012, the July 21, 2010, VA examination contained contradictory findings.  On the one hand, the examiner found no abnormalities related to the lumbar spine, to include no neurological abnormalities.  On the other hand, the examiner noted limited motion findings and positive straight leg tests (indicative of neurological abnormality).  The examiner confusingly found "no diagnosis concerning any lower back complaints," but also opined "this is not a lack of diagnosis." 

The examiner also confusingly noted the Veteran's complaints of pain around the dorsal spine, but did not render an opinion as to whether the symptoms around the dorsal spine were part of his service-connected left shoulder disability or attributable to his service-connected back disability.  The Veteran is separately service connected for a left shoulder disability which is not on appeal.  Manifestations of the thoracic and lumbar spine are rated together for purposes of disability ratings.  See General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The Board determined in December 2012 that new examinations (orthopedic and neurologic) were indicated to clarify the nature and severity of the Veteran's lumbar spine disability.

Pursuant to the most recent remand, the Veteran was afforded VA orthopedic and neurological examinations on January 26, 2013.  The orthopedic examination report shows that a diagnosis of lumbar spine strain was provided.  The Veteran described pain in the area of his upper thoracic spine, which was not debilitating.  He also complained of lumbar spine pain occurring about once or twice a month.  He also denied any radicular symptoms or bowel/bladder problems.  The Veteran gave a history of weekly or biweekly flare-ups, causing a burning sensation just left of his spine between the shoulder blades.  The examiner also noted that the Veteran had additional limitation of motion of the thoracolumbar spine following repetitive-use testing.  The Veteran was also noted to have less movement than usual and pain on movement after repetitive use.  The Veteran did not have guarding or muscle spasm of the thoracolumbar spine.  No muscle atrophy was present.  

Examination showed range of motion findings reported to be forward flexion to 50 degrees, with objective painful motion beginning at 30 degrees.  Extension was to 20 degrees, with objective painful motion beginning at 10 degrees.  Right lateral flexion was to 30 degrees, with objective painful motion beginning at 20 degrees, and left lateral flexion was to 20 degrees, with objective painful motion beginning at 10 degrees.  Right and left lateral rotation were both to 30 degrees, with objective evidence of painful motion beginning at 20 degrees.  The Veteran was able to perform repetitive use testing with three repetitions.  Straight leg raising testing was reported to be negative.  Symptoms of radiculopathy were denied by the Veteran.  Other neurologic abnormalities or findings such as bowl or bladder problems/pathologic reflexes were also not present.  Muscle strength and sensory testing were normal.  IVDS of the thoracolumbar spine was not shown.  Arthritis of the thoracolumbar spine was also not present.  The examiner noted that the Veteran's back disability had no impact on his ability to work.  

The examiner commented that it was his opinion that the Veteran did not have a thoracic spine disorder, and that his pain was almost certainly directly related to how he used his left shoulder.  He added, while range of motion was decreased on repetitive motion,  the Veteran did not have any weakness of movement or incoordination.  The examiner was unable to quantify how much motion loss was attributable to pain.  

The same VA physician w conducted the neurologic examination.  Review of this report shows that the examiner determined that the Veteran did not have either a peripheral nerve condition or peripheral neuropathy.  He added the Veteran denied any neurologic issues, denying any lower extremity numbness, tingling, or weakness.  No bowel or bladder dysfunction was evident, and the Veteran was not noted to have been placed on physician ordered bed rest or to have had any incapacitating episodes since 2008.  He also commented upon the previous positive straight leg raising test result, adding that it was his belief if may have been entered in error or misinterpreted by the Veteran during the examination.  

Based on the evidence delineated above and with consideration of DeLuca, there is evidence of forward flexion of the thoracolumbar spine limited to 30 degrees or less.  As noted, at the January 26, 2013, VA examination, the Veteran demonstrated flexion to 50 degrees, but the examiner noted that pain objectively began at 30 degrees.  The examiner further commented that on repetitive use testing the Veteran's level of movement decreased and that pain on movement was demonstrated.  Thus, flexion was functionally equivalent to 30 degrees on January 26, 2013.  

Resolving the benefit of the doubt in favor of the Veteran, and in light of functional loss due to pain considerations, the Board concludes a 40 percent rating is warranted for his low back disability, but no higher as of January 26, 2013.  A higher schedular rating is only available with medical evidence of ankylosis, which there is no such evidence here.

The Board has also considered whether a separate compensable rating for neurological impairment is warranted at any time during the rating period in question.  However, the medical evidence does not show such impairment during this period.  

In light of the above, the Board finds that the Veteran is entitled to an evaluation of 40 percent, but no higher, for his service-connected mechanical lumbar spine strain disability as of January 26, 2013.  

Additional Considerations

The discussion above reflects that the symptoms of the Veteran's back disability, including both orthopedic and neurologic manifestations, are contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, there is no evidence of unemployability.  The most recent VA examiner specifically noted that the Veteran's service-connected back disability does not impact his ability to work.  Hence further consideration of TDIU is not warranted.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  


ORDER

Entitlement to an initial rating greater than 10 percent for mechanical lumbar spine strain prior to July 21, 2010, is denied.

Entitlement to a staged rating greater than 20 percent for mechanical lumbar spine strain from July 21, 2010, to January 25, 2013, is denied.

Entitlement to a staged rating of 40 percent for mechanical lumbar spine strain from January 26, 2013, but no higher, is granted subject to the controlling regulations governing monetary awards. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


